Opinion issued November 5, 2013.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00399-CV
                          ———————————
                ANGELLE MARIE KERGOSIEN, Appellant
                                      V.
           FEDERAL NATIONAL MORTGAGE ASSOCIATION
                   A/K/A FANNIE MAE, Appellee



                  On Appeal from the County Court at Law
                           Austin County, Texas
                     Trial Court Case No. 12-CV-4988



                         MEMORANDUM OPINION

      Appellant, Angelle Marie Kergosien, has neither established indigence nor

paid, or made arrangements to pay, the fee for preparing the clerk’s record. See
TEX. R. APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2